Citation Nr: 1329714	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  10-11 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board has not only viewed the Veteran's physical claims file, but also the file on the Virtual VA and VBMS system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in this case so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  Specifically, outstanding VA treatment records have been referenced but are not associated with the claims file.  Of note, in December 2011, a board of three psychiatrists noted treatment that the Veteran had received in August 2011 for his PTSD; however, there are no VA treatment records associated with the file since February 2010.  On remand, the RO must make efforts to obtain all records of VA treatment of the Veteran at the Salt Lake City VAMC and the Pocatello CBOC.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outstanding treatment records from Salt Lake City VAMC and Pocatello CBOC for the period from August 2010 and associate them with the claims file.  All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

2.  After completion of the requested development as outlined above, readjudicate the issue of entitlement to a rating in excess of 30 percent for PTSD on the merits.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


